Citation Nr: 1525976	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2014, the Board issued a decision reopening the Veteran's claim for service connection for a right knee disorder and denied the underlying merits.  The Veteran then appealed the portion of the May 2014 decision denying service connection for a right knee disorder to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court remanded the case for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted by the parties to the Joint Motion, the June 2009 VA examiner based his opinion on an erroneous finding that the Veteran's service treatment records showed only two occasions of complaints or treatment regarding his right knee.  Therefore, an additional examination and medical opinion are needed in this case.



Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a current right knee disorder that is related to his military service, to include his symptomatology therein.  

In rendering this opinion, the examiner should consider the Veteran's service treatment records showing that, in September 1973, he sought treatment for right knee pain that had been occurring for two weeks and was placed on profile for 48 hours. He returned for treatment in October 1973 with complaints of right knee pain for one month.  He also complained of knee pain again in September 1974 and October 1974. The Veteran was assessed as having chondromalacia of the right knee in October 1974, and the records show that he was placed on profile for a knee ligament strain. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

